



Exhibit 10.57


«Name»
Fidelity National Information Services, Inc. Non-Statutory Stock Option Award
«Date» Notice of Stock Option Grant


You (the “Optionee”) have been granted the following option (the “Option”) to
purchase Common Stock of Fidelity National Information Services, Inc. (the
“Company”), par value $0.01 per share (“Share”), pursuant to the Fidelity
National Information Services, Inc. Amended and Restated 2008 Omnibus Incentive
Plan (the “Plan”):


 
 
 
Total number of shares subject to Option:
 
«Shares»
 
 
Effective date of grant:
 
«Date»
 
 
Exercise price
«Price»
 
 
Vesting Schedule:
 
 33-1/3% vests upon performance criteria being met
 
 
 
 
33-1/3% vests two years after Grant Date
 
 
 
 
33-1/3% vests three years after Grant Date
 
 
 
Option term:
 
7 years
 
 

 
See the Stock Option Award Agreement and Plan Prospectus for the specific
provisions related to this Option Award, including the time period for exercise
under various termination events and other important information concerning this
award.
 
This document is intended as a summary of your individual Option Award. If there
are any discrepancies between this summary and the provisions of the formal
documents of this Award, including the Stock Option Agreement, Plan Document or
Plan Prospectus, the provisions of the formal documents will prevail.





1

--------------------------------------------------------------------------------





FIDELITY NATIONAL INFORMATION SERVICES, INC. AMENDED AND RESTATED 2008 OMNIBUS
INCENTIVE PLAN
Stock Option Agreement


GRANT OF OPTION.


Option. On the terms and conditions set forth in the Notice of Stock Option
Grant and this Stock Option Agreement (the “Agreement”), the Company grants to
the Optionee on the Effective Date of Grant the Option to purchase at the
Exercise Price the number of Shares set forth in the Notice of Stock Option
Grant.


Plan and Defined Terms. The Option is granted pursuant to the Plan. All terms,
provisions, and conditions applicable to the Option set forth in the Plan and
not set forth herein are hereby incorporated by reference herein. To the extent
any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in the
Notice of Stock Option Grant or this Agreement and not otherwise defined therein
or herein shall have the meanings ascribed to them in the Plan.


RIGHT TO EXERCISE.
Subject to such limitations as the Committee may impose (including prohibition
of one more of the following payment methods), payment of the Exercise Price may
be made by (a) cash or its equivalent, (b) by tendering Shares or directing the
Company to withhold Shares from the Option having an aggregate Fair Market Value
at the time of exercise equal to the Exercise Price, (c) by broker-assisted
cashless exercise, (d) in any other manner then permitted by the Committee, or
(e) by a combination of any of the permitted methods of payment. The Company may
require the Optionee to furnish or execute such other documents as the Company
shall reasonably deem necessary (i) to evidence such exercise and (ii) to comply
with or satisfy the requirements of the Securities Act of 1933, as amended, the
Exchange Act, applicable state or non-U.S. securities laws or any other law.
TERM AND EXPIRATION.


Basic Term. Subject to earlier termination pursuant to the terms here, the
Option shall expire on the expiration date set forth in the Notice of Stock
Option Grant.


Termination of Employment or Service. Subject to the terms and conditions of
Optionee’s employment agreement, if any, the Optionee’s employment or service as
a Director or Consultant, as the case may be, is terminated, the Option shall
expire on the earliest of the following occasions:


The expiration date set forth in the Notice of Stock Option Grant;


The date three months following the termination of the Optionee’s employment or
service for any reason other than Cause, Retirement, death, or Disability;

2

--------------------------------------------------------------------------------





The date three years following the termination of the Optionee’s employment or
service for Retirement;
The date one year following the termination of the Optionee’s employment or
service due to death or Disability; or


The date of termination of the Optionee’s employment or service for Cause.


The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but only to the extent that the Option
was vested and exercisable upon termination of the Optionee’s employment or
service. When the Optionee’s employment or service terminates, this Option shall
expire immediately with respect to the number of Shares for which the Option is
not yet vested. If the Optionee dies after termination of employment or service,
but before the expiration of the Option, all or part of this Option may be
exercised (prior to expiration) by the personal representative of the Optionee
or by any person who has acquired this Option directly from the Optionee by
will, bequest or inheritance, but only to the extent that the Option was vested
and exercisable upon termination of the Optionee’s employment or service.


Definition of “Cause.” The term “Cause” shall have the meaning ascribed to such
term in the Grantee’s employment agreement with the Company, or any Affiliate or
Subsidiary. If the Grantee’s employment agreement does not define the term
“Cause,” or if the Grantee has not entered into an employment agreement with the
Company, or any Affiliate or Subsidiary, the term “Cause” shall mean (A)
persistent failure to perform duties consistent with a commercially reasonable
standard of care (other than due to a physical or mental impairment or due to an
action or inaction directed by Company that would otherwise constitute Good
Reason); (B) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by Company that would
otherwise constitute Good Reason); (C) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty or
moral turpitude; (D) material breach of this Agreement; (E) material breach of
Company’s business policies, accounting practices or standards of ethics; or (F)
failure to materially cooperate with or impeding an investigation authorized by
the Board.


Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Grantee’s employment agreement with the Company, or
any Affiliate or Subsidiary. If the Grantee’s employment agreement does not
define the term “Disability,” or if the Grantee has not entered into an
employment agreement with the Company, or any Affiliate or Subsidiary, the term
“Disability” shall mean the Grantee’s entitlement to long-term disability
benefits pursuant to the long-term disability plan maintained by the Company or
in which the Company’s employees participate.


Definition of “Retirement.” The term “Retirement” shall have the meaning
ascribed to such term in the Optionee’s employment agreement with the Company or
any Subsidiary. If the Optionee’s employment agreement does not define the term
“Retirement,” or if the Optionee has not entered into an employment agreement
with the Company or any Subsidiary, the term “Retirement” shall mean the
Optionee’s termination of employment without Cause on or after age 55 if the sum
of the Optionee’s age at termination of employment and Years of Service with the
Company total 65 or more.

3

--------------------------------------------------------------------------------



Definition of “Years of Service.” The term “Years of Service” means years of
consecutive and continuous service with the Company or a predecessor entity.
“Good Reason” termination shall apply only if the Grantee has an employment
agreement with the Company, or Affiliate or any Subsidiary with an applicable
provision and shall have the meaning ascribed to that term in such employment
agreement.
Notwithstanding any provision of this Agreement, if any provision of this
conflicts with an employment agreement by and between Grantee and the Company
which is currently in effect, such conflicting provisions of that Grantee’s
employment agreement shall supersede any such conflicting provisions of this
Agreement to the extent they are more favorable to Grantee.
TRANSFERABILITY OF OPTION.


The Option shall not be transferable by the Optionee other than by will or the
laws of descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee's guardian or legal representative.




TRADING STOCK


Keep in mind that you are subject to insider trading liability if you are aware
of material, nonpublic information when making a purchase or sale of Company
stock. In addition, if you are a Section 16 officer or a designated insider of
the Company, you are subject to blackout restrictions that prevent the sale of
Company stock during certain time periods referred to as the “blackout period”.
The current “blackout period” is from the end of each calendar quarter through
two (2) days following the Company’s earnings release.


NON-COMPETITION


This section shall apply only to Grantees who, at the time of this grant, occupy
a position with the Company with a job grade of 229 or numerically higher, or a
substantially similar position with any Affiliate or Subsidiary of the Company.


(a) Grantee acknowledges that he/she will acquire substantial knowledge and
information concerning the business of the Company and its affiliates as a
result of employment. Grantee further acknowledges that the scope of business in
which the Company and its affiliates are engaged as of the Grant Date is
national and very competitive and one in which few companies can successfully
compete. Competition by Grantee in that business after the termination of
employment would severely injure Company and its affiliates. Accordingly, in
consideration for the value of this grant, during Grantee’s employment and for a
period of one (1) year after Grantee's employment terminates for any reason
whatsoever, Grantee agrees: (1) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with Company or its affiliates or subsidiaries in their
principal products and markets; and (2), on behalf of any such competitive firm
or business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an affiliate or subsidiary.

4

--------------------------------------------------------------------------------





(b) No provision of Section 5 shall apply to restrict Grantee’s conduct, or
trigger any reimbursement obligations under this Grant Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed, amended, reformed
or equitably modified to be enforceable and compliant with public policy, in
which case, the provision will apply as construed, amended, reformed or
equitably modified.


(c) The Company and Grantee recognize that irreparable harm would result from
any breach by Grantee of the covenants contained in Section 5 and that monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, in addition to other remedies which may be available to the
Company, if Grantee breaches a restrictive covenant in this Grant Agreement, the
parties acknowledge that injunctive relief in favor of the Company is proper.


(d) In the event of a breach by Grantee of any restriction contained in Section
5, such breach shall be considered to be a breach of the terms of the Amended
and Restated 2008 Omnibus Incentive Plan, and any other program, plan or
arrangement by which Grantee receives equity in the Company. Therefore, in
addition to any other available remedy, if Grantee breaches any restrictive
covenant contained in Section 5, the Company shall also be entitled to revoke
any portion of the Grant for which the restrictions have not lapsed and recover
any shares (or the gross value of any shares) delivered or deliverable to
Grantee pursuant to this Grant Agreement.


MISCELLANEOUS PROVISIONS.


Acknowledgements. The Optionee hereby acknowledges that he or she has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their respective terms and conditions. The Optionee acknowledges that there may
be tax consequences upon the exercise or transfer of the Option and that the
Optionee should consult an independent tax advisor prior to any exercise of the
Option.


Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Optionee’s FICA obligations) required by law to be withheld
with respect to this Option. The Committee may condition the delivery of Shares
upon the Optionee’s satisfaction of such withholding obligations. The Optionee
may elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Optionee’s FICA taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense. Such election shall be irrevocable, made in
writing and signed by the Optionee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


Notice Concerning Disqualifying Dispositions. If the Option is an Incentive
Stock Option, the Optionee shall notify the Committee of any disposition of
Shares issued pursuant to the exercise of the Option if the disposition
constitutes a “disqualifying disposition” within the meaning of Sections 421 and
422 of the Code (or any successor provision of the Code then in effect relating
to disqualifying dispositions).

5

--------------------------------------------------------------------------------



Such notice shall be provided by the Optionee to the Committee in writing within
10 days of any such disqualifying disposition.


Rights as a Stockholder. Neither the Optionee nor the Optionee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.


Ratification of Actions. By accepting this Agreement, the Optionee and each
person claiming under or through the Optionee shall be conclusively deemed to
have indicated the Optionee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Stock Option
Grant by the Company, the Board, or the Committee.


Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company.


Choice of Law. This Agreement and the Notice of Stock Option Grant shall be
governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Stock Option Grant to
be governed by or construed in accordance with the substantive law of another
jurisdiction.


Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising out
of or relating to the Plan, this Agreement or the Notice of Stock Option Grant
shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Stock Option Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.


Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.


References to Plan. All references to the Plan (or to a Section or Article of
the Plan) shall be deemed references to the Plan (or the Section or Article) as
may be amended from time to time.


Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Code Section 409A and any
related regulations or other guidance

6

--------------------------------------------------------------------------------



promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service and the Plan and the Award Agreement shall be
interpreted accordingly.














EXHIBIT A
Vesting and Restrictions


This grant is subject to both a Performance Restriction and a Time-Based
Restriction, as described below (collectively, the “Period of Restriction”).


Performance Restriction


In order for the Option to vest, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) must determine that the Company has
achieved Operating Income (as defined below) during the period from January 1,
2014 to December 31, 2014 in an amount equal to or greater than $1.85 billion
(the “Performance Restriction”). The “Operating Income” measurement means
Operating income from the Company determined in accordance with GAAP as reported
in the Company’s financial statements, excluding depreciation and amortization,
merger and acquisition-related costs, asset impairment charges and other
non-GAAP adjustments. Additionally, changes to the basis of measurement shall be
excluded (such as prospective merger and acquisition costs, divestitures,
currency, and accounting adjustments, over the existing five-year plan expense),
with the goal being to measure the Company’s performance on a year-over-year
basis. The Committee will evaluate whether the Operating Income has been
achieved following the completion of the Company’s audit for the year ending
December 31, 2014.


Time-Based Restrictions


Anniversary Date
% of Option
First (1st) anniversary of the Effective Date of Grant
33.33%
Second (2nd) anniversary of the Effective Date of Grant
33.33%
Third (3rd) anniversary of the Effective Date of Grant
33.34%



Vesting


If the Operating Income, as defined above, for the year ended December 31, 2014
has been achieved, the percentage of the Option indicated next to each
Anniversary Date shall vest on such indicated anniversary date (such three year
vesting schedule referred to as the “Time-Based Restrictions”). If the Operating
Income for the year ended December 31, 2014 has been not achieved, none of the
Options granted hereunder shall vest and, for no consideration, will be
automatically forfeited to the Company.



7